Citation Nr: 1453306	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-46 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for dermatofibrosarcoma protuberans of the chest and right shoulder, status post surgery, with residuals of degenerative joint disease and disability of Muscle Group II, currently rated as 10 percent disabling prior to October 26, 2009, and as 20 percent disabling since that time. 

2.  Entitlement to a rating in excess of 10 percent for a surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, effective from February 9, 2008 forward.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, that denied entitlement to a rating in excess of 10 percent under Diagnostic Code (DC) 7804-5329 for dermatofibrosarcoma protuberans of the chest and right shoulder with residual degenerative joint disease and scarring. 

In an October 2009 rating decision, the RO awarded a separate 10 percent rating under DC 7804 for the scarring, effective from February 9, 2008.  A 10 percent rating under DC 5010-5329 was continued for dermatofibrosarcoma protuberans of the chest and right shoulder with residual degenerative joint disease and disability of Muscle Group (MG) II.  Accordingly, the issue has been recharacterized on appeal as two separate ratings, as set forth on the title page. 

In October 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

In an August 2014 rating decision, the RO awarded an increased 20 percent rating under DC 5010-5329 for the dermatofibrosarcoma protuberans of the chest and right shoulder with residual degenerative joint disease and disability of Muscle Group (MG) II, effective October 26, 2009.  As the Veteran has not indicated this action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability, and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for dermatofibrosarcoma protuberans of the chest and right shoulder, status post surgery, with residuals of degenerative joint disease and disability of Muscle Group II, is addressed in the REMAND portion of the decision below and is REMANDED to the to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, is tender and painful, as well as deep, with underlying tissue involvement and a maximum calculated area exceeding 6 square inches (39 square centimeters); it is also stable and does not cause limited motion or other functional impairment.


CONCLUSIONS OF LAW

1.  From February 9, 2008 forward, the criteria are not met for a rating in excess of 10 percent for the painful surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, DC 7804 (2003).

2.  From July 25, 2006 to February 8, 2008, the criteria are met for a 10 percent rating, but no higher, for the painful surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code (DC) 7804 (2003).

3.  The criteria are met for a separate 10 percent rating, but no higher, for the deep surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.118, DC 7801 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Letters dated in August 2006, May 2008, and November 2009 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, lay statements and argument in support of his claims, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

The Veteran was also provided multiple VA Compensation and Pension examinations to determine the ongoing severity of this condition, including specifically in September 2006, February 2008, December 2009, and March 2014.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected disorder.  Since the most recent May 2014 VA examination, the Veteran has not alleged a significant worsening of his surgical scar disability, and neither he nor his representative has challenged the adequacy of the examinations provided.  Thus, the examination report is adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives as concerning his increased rating claim for his surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Historically, service connection for dermatofibrosarcoma protuberans was granted by a December 2000 rating decision, which assigned a 10 percent rating effective September 25, 2000.  An April 2003 rating decision granted a temporary total rating, effective from December 12, 2002, based on surgical excision of the dermatofibrosarcoma performed on that date.  In November 2003, the RO reduced the rating for the Veteran's post-surgical residuals to 10 percent, effective February 1, 2004.  See 38 C.F.R. § 4.73, Diagnostic Code 5329 (providing that, for soft tissue sarcoma - such as dermatofibrosarcoma protuberans - a rating of 100 percent shall continue beyond the cessation of any surgery; however, six months after discontinuance of such treatment, the appropriate disability rating will be determined by mandatory VA examination).  See also July 2006 Board Decision (upholding the cessation of the temporary total rating and finding that a rating higher than 10 percent from December 12, 2002, was not warranted).  

In July 2006, the Veteran filed the claim that forms the basis of this appeal, asserting that his service-connected shoulder disability had worsened.  In October 2009, the RO granted the Veteran a separate 10 percent rating for his surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, effective February 9, 2008, the date of a VA examination report noting that the scar was tender.  The Veteran's scar is rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code 7804.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490 -99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, because the Veteran filed the present claim in July 2006, only the post-August 2002 and pre-October 2008 version of the schedular criteria is applicable.  See id.

Diagnostic Code 7804 provided a maximum 10 percent rating for superficial scars that were painful on examination.  38 C.F.R. § 4.118 (2003).  A superficial scar was one not associated with underlying soft tissue damage.  Id.  

Other possible codes for rating scarring include Diagnostic Code 7801, which pertained to scars that are deep (associated with underlying soft tissue damage) or that cause limited motion, and which assigned a rating ranging from 10 to 40 percent depending on the area affected, with a 10 percent evaluation requiring an area exceeding 6 square inches (39 square centimeters),  a 20 percent evaluation for an area exceeding 12 square inches (77 square centimeters), a 30 percent evaluation for an area exceeding 72 square inches (465 square centimeters), and a 40 percent evaluation for an area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118 (2003).  A deep scar is one that is associated with underlying soft tissue damage.  Id.  Also, under Diagnostic Code 7802, superficial scars that did not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated as 10 percent disabling.  Id.  Additionally, under Diagnostic Code 7803, superficial unstable scars were rated as 10 percent disabling.  Id.  An unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Finally, under Diagnostic Code 7805, "other scars" were rated on limitation of function of the affected part.  Id. 

Upon review of the evidence of record, the Board finds that prior to February 9, 2008, a separate 10 percent rating is warranted for the Veteran's painful surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder.  Specifically, a March 2007 VA Dermatology Resident Progress Note reflects that, on examination, the Veteran exhibited "residual tenderness in the lateral portion of the scar for the [dermatofibrosarcoma protuberans]."  Moreover, Veteran consistently reported tenderness at the surgical site.  See, e.g., July 2006 Claim (noting tenderness); April 2007 VA Primary Care Attending Note (stating that the Veteran complained of "pain at the site of anterior chest wall surgery"); April 2007 Statement in Support of Claim (reporting tenderness).  Therefore, the Board finds that a 10 percent rating is warranted for surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, under DC 7804, effective from the date of the Veteran's increased rating claim (i.e., July 25, 2006), until February 8, 2008, on the basis of a scar productive of pain and tenderness.  See 38 C.F.R. § 3.400 (2014).  

As noted, the 10 percent rating currently assigned the painful surgical scar is the highest rating available under diagnostic code 7804.  See 38 C.F.R. § 4.118 (2003).  Accordingly, a rating in excess of 10 percent under this diagnostic code is not available at any point during the appellate period.  Id.  However, separate disability ratings are available in addition to the rating based on pain and tenderness, for scars that are deep or that cause limited motion, scars that are superficial and unstable, and/or scars that cause limitation of function of the affected part.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2003); but see 38 C.F.R. § 4.14 (prohibiting the evaluation of the same disability or its manifestation under various diagnoses).

Here, at the December 2009 QTC examination, the examining physician found that the Veteran's scar, which had a calculated area of 44 square centimeters, was deep and had associated underlying tissue damage.  See December 2009 VA QTC Examination Report (noting that "[t]his is a deep scar with underlying tissue damage" and "[t]he entire scar measures 11 cm by 4 cm").  See also November 2007 Statement from Dr. R.C.C., Gilmer Family Medical, LLC (noting unspecified "adhesion" as a residual effect of his removal of dermatofibrosarcoma protuberans of the chest and right shoulder).  Although additional VA examination reports in September 2006, February 2008, and March 2014 noted smaller calculated scar coverage areas and failed to note the presence of underlying tissue damage, affording the Veteran the benefit of the doubt, the Board finds that, based upon the December 2009 examination findings and his private physician's November 2007 statement reflection adhesion to underlying tissue, an additional separate 10 percent rating is warranted under Diagnostic Code 7801, effective from the date of the Veteran's claim (i.e., July 25, 2006), for a deep scar measuring in excess of 6 square inches (39 square centimeters).  See 38 C.F.R. § 4.118, DC 7801 (2003).  

A rating in excess of 10 percent under Diagnostic Code 7801 is not warranted, however, as the scar has not been found to cover an area exceeding 12 square inches (77 square centimeters) and has not been found to limit functionality.  See, e.g., September 2006 VA QTC Examination Report (reflecting that the scar measured 8 centimeters by 4.5 centimeters and attributing functional limitations to right shoulder degenerative joint disease rather than the surgical scar); February 2008 VA QTC Examination Report (; December 2009 VA QTC Examination Report (noting that "[t]he scar does not limit the claimant's motion [and t]here is no limitation of function due to the scar"); March 2014 VA Examination Report.

Moreover, higher and/or separate ratings under the remaining diagnostic codes applicable to scarring are not warranted.  See 38 C.F.R. § 4.118, DC 7802, 7803.  In this regard, the surgical scar has not been shown to cover an area of 144 inches (929 square cm.) or greater; rather, as noted, its measurements have not exceeded 44 square centimeters.  See September 2006, February 2008, December 2009, and March 2014 Examination Reports.  Consequently, a higher and/or separate rating under Diagnostic Code 7802 is not warranted.  Additionally, the scar has not been shown to be unstable.  See, e.g., September 2006 VA Dermatology Clinic Note (reflecting a well healed scar); September 2006, February 2008, and March 2014 Examination Reports (each reflecting that the scar was stable).  Consequently, a higher and/or separate rating under Diagnostic 7803 is not warranted.  

In sum, the Board is denying the Veteran's claim for a rating in excess of 10 percent for his painful surgical scar from February 9, 2008 forward.  However, the Board is granting a 10 percent rating for his painful surgical scar for the earlier appellate period, from July 25, 2006 through February 8, 2008.  Additionally, the Board is granting a separate 10 percent rating for the deep surgical scar with an area exceeding 6 square inches (39 square centimeters), effective for the entire appellate period.

III.  Extraschedular Evaluation

With regard to extraschedular consideration, there is no evidence that the Veteran's surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  As explained above, the Veteran's scar symptomatology, including pain and involvement of the underlying tissue, is fully contemplated by the pertinent diagnostic criteria See 38 C.F.R. § 4.118, DC 7801, 7804 (2003).  A comparison of the Veteran's surgical scar with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An evaluation in excess of 10 percent for the painful surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, since February 9, 2008, is denied.

A separate 10 percent rating, but no higher, for the painful surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, effective from July 25, 2006, to February 8, 2008, is granted.

A separate 10 percent rating, but no higher, for the deep surgical scar, status post removal of dermatofibrosarcoma protuberans of the chest and right shoulder, effective since July 25, 2006, is granted



REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted in the introduction, the Board remanded the claims to the AOJ for additional development in February 2014.  With regard to the remaining issue of entitlement to an increased rating for dermatofibrosarcoma protuberans of the chest and right shoulder, status post surgery, with residuals of disability of Muscle Group II and degenerative joint disease (DJD), the Board determined that VA examination was required to determine the current severity of this disability.  As concerning the muscle injury, the Board instructed that the examiner specify the degree of injury to Muscle Group II (extrinsic muscles of shoulder girdle) and what, if any, functional abilities are affected.  In addition, the examiner was to indicate if any other Muscle Groups are involved, and if so, the extent of injury and any functional impairment.  Finally, the Board asked that the examiner comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Veteran was provided a VA examination in March 2014.  However, this examination did not include the requested discussion of the Veteran's muscle injury of the right chest/shoulder.  See March 2014 VA Examination Report (providing separate skin disease and shoulder joint examinations, without examination of his muscle injury).  Moreover, the August 2014 Rating Decision, which awarded an increased 20 percent rating for the post-surgical residuals of disability of Muscle Group II and DJD, specifically notified the Veteran that he "should be contacted about an examination to determine the degree of injury to Muscle Group II."  However, there is no indication that such an examination has been performed.  Thus, a remand is warranted so that the Veteran can be provided an appropriate VA examination of the Veteran's disability of Muscle Group II, in accordance with the February 2014 Board remand instructions.  See Stegall, 11 Vet. App. 268.

Additionally, the March 2014 examiner determined that there was no diagnosis of DJD of the right shoulder, instead providing a diagnosis of tendonitis, to which he attributed the Veteran's complaints of pain, weakness, and limitation of motion.  In doing so, the examiner failed to address the previous VA QTC examinations which diagnosed degenerative joint disease of the right shoulder based on X-rays showing degenerative arthritic changes. See September 2006 VA QTC Examination Report; February 2008 VA QTC Examination Report; December 2009 VA QTC Examination Report.  

Thus, the Board also finds that the May 2014 VA examination report does not contain sufficient information to allow the Board to rate the Veteran's service-connected post-surgical residual right shoulder DJD.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran should thus be afforded a new VA examination of his right shoulder DJD and muscle injury, in accordance with the Board's February 2014 Remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his service-connected dermatofibrosarcoma protuberans of the chest and right shoulder, status post surgery, with residuals of degenerative joint disease and disability of Muscle Group II.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

All established diagnoses pertaining to the right shoulder joint and the muscles of the right shoulder and chest must be fully set forth, to include any DJD of the right shoulder.  See September 2006 VA QTC Examination Report; February 2008 VA QTC Examination Report; December 2009 VA QTC Examination Report; March 2014 QTC Examination Report.  

The evaluation must include range of motion studies on the right shoulder, and must specify findings in degrees of flexion (elevation) and abduction, and internal and external rotation.  

In addition, the following must be addressed: 

a.  The examiner must describe the condition of the Veteran's right shoulder and indicate whether there is evidence of ankylosis of the scapulohumeral articulation (the scapula and the humerus move as one piece), and, if so, is it favorable, unfavorable (abduction limited to 25 degrees from side), or ankylosed between favorable and unfavorable?

b.  The examiner must identify any limitation of motion to include whether motion is limited to the shoulder level, midway between the side and shoulder level, or to 25 degrees from the side.

c.  The examiner must note the presence or absence of any dislocation of the clavicle or scapula, nonunion of the clavicle or scapula, with or without loss of movement, and/or malunion of the clavicle or scapula.  If any of the foregoing is present, the degree to which the impairment is shown must be fully articulated.

d.  The examiner must opine whether there is the presence or absence of objective signs of right shoulder pain and whether any such pain could significantly limit functional ability during flare-ups or when the affected part is used repeatedly over a period of time. This determination must, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e.  The examiner must ascertain whether the right shoulder disorder results in weakened movement, excess fatigability or incoordination, and, if feasible, any determination should be expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability or incoordination.

f.  The examiner should specify the degree of muscle injury affecting the Veteran's right shoulder and chest, specifically any injury to Muscle Group II (extrinsic muscles of shoulder girdle), and what functional abilities are affected.  In addition, the examiner should indicate whether or not any additional Muscle Groups are involved, and if so the extent of injury and any functional impairment.  The examiner must comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

A complete rationale for all opinions must be provided. 

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiner(s) for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim for an increased rating for dermatofibrosarcoma protuberans of the chest and right shoulder, status post surgery, with residuals of disability of Muscle Group II and degenerative joint disease (DJD).  If such action does not grant in full the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


